Citation Nr: 0213746	
Decision Date: 10/07/02    Archive Date: 10/10/02

DOCKET NO.  02-00 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	David W. Glasser, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gallagher, Counsel


INTRODUCTION

The veteran served on active duty from October 1954 to 
October 1956.  He died on September [redacted], 2000.  The appellant 
is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the appellant's claim 
for service connection for the cause of the veteran's death 
and for accrued benefits.

A hearing was held on May 20, 2000, by means of video 
conferencing equipment with the appellant in St. Petersburg, 
Florida, before Bettina S. Callaway, a member of the Board 
sitting in Washington, DC, who was designated by the Chairman 
to conduct the hearing pursuant to 38 U.S.C.A. § 7107(e)(2) 
(West 1991 & Supp. 2002) and who is rendering the 
determination in this case.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 38 
U.S.C. § 5107, was intended to have retroactive effect).  The 
VCAA provided that nothing in amended section 5103A, 
pertaining to the duty to assist claimants, shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured.  38 U.S.C.A. § 5103A(f) (West Supp. 
2002).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of § 
3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the claimant of evidence and 
information necessary to substantiate her claim and inform 
her whether she or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In this case, the RO notified appellant in a letter dated in 
April 2001 what evidence was needed to establish entitlement 
to the claim for service connection for the cause of the 
veteran's death.  (By law, the claim for accrued benefits 
must be based on evidence in the file as of the date of the 
veteran's death, and therefore no further evidence could be 
accepted from the appellant with regard to this claim.)  In 
the April 2001 letter, the RO also informed the appellant 
what information or evidence was needed from her and provided 
her with forms to authorize the release of private medical 
records which VA would attempt to obtain on her behalf.  The 
RO notified her of these requirements again in a letter dated 
in August 2001.  In addition, the appellant was informed of 
the law pertinent to her claims and the evidence needed to 
substantiate them in the rating decision and statement of the 
case.  Accordingly, the Board concludes that the requirements 
of the VCAA have been met in this case, and the adjudication 
of this appeal poses no harm or prejudice to the appellant.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92.


FINDINGS OF FACT

1.  The veteran died on September [redacted], 2000.

2.  The principal or immediate causes of death were acute 
myocardial infarction due to or as a consequence of coronary 
artery disease due to or as a consequence of hyperlipidemia.

3.  Contributory causes of death were asthma with COPD and 
diabetes mellitus, type II.

4.  At the time of the veteran's death, service connection 
was not in effect for any disability.

5.  The disorders that caused the veteran's death developed 
many years after service and were not the result of a disease 
or injury incurred or aggravated during active service.

6.  COPD with asthma was not shown in service and first 
developed many years after service.

7.  Service connection for a left knee disability was denied 
by a final decision in December 1956.

8.  Evidence received since the final decision in December 
1956 does not contribute to a more complete picture of the 
circumstances surrounding the origin of the left knee 
disorder; does not bear directly and substantially upon the 
specific matter under consideration; and is not, either by 
itself or in connection with evidence previously assembled, 
so significant that it must be considered in order to fairly 
decide the merits of the claim.

9.  Service connection for a right knee disability was denied 
by a final decision in November 1993.

10.  Evidence received since the final decision in November 
1993 does not contribute to a more complete picture of the 
circumstances surrounding the origin of the right knee 
disorder; does not bear directly and substantially upon the 
specific matter under consideration; and is not, either by 
itself or in connection with evidence previously assembled, 
so significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The requirements for service connection for the cause of 
the veteran's death have not been met.  38 U.S.C.A. § 1310 
(West 1991); 38 C.F.R. § 3.312 (2001).

2.  The requirements for entitlement to accrued benefits 
based on the veteran's pending claims at death for service 
connection for asthma with COPD; a left knee disorder; and a 
right knee disorder have not been met.  38 U.S.C.A. § 5121 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.1000, 3.156(a) 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background.

The veteran served on active duty from October 1954 to 
October 1956.  An August 1954 pre-induction examination 
report showed no complaints or findings relevant to a knee 
condition.  Clinical evaluation of the lower extremities was 
normal.  On June 17, 1955, the veteran was seen for a common 
cold, tonsillitis, and mild bronchitis.  He was treated with 
penicillin which was discontinued that same day because it 
was discovered that the veteran was allergic to penicillin.  
He was treated with another medication and was returned to 
duty on June 20, 1955.

On September 17, 1955, the veteran complained about his left 
knee hurting and it was noted, "had it prior before [sic] 
coming into the Army."  The diagnosis was periarthritis, 
left knee.  (Periarthritis is inflammation of the tissues of 
a joint.  Dorland's Illustrated Medical Dictionary 1257 (28th 
ed. 1994)).   The examiner noted that the disorder was 
incurred in line of duty.  The veteran was treated with heat, 
ointment, and bedrest.  He was assigned to quarters for three 
days.  The veteran was returned to duty on September 20th.  A 
notation dated on September 21st shows that the first trauma 
to the left knee occurred in civilian life and that the 
veteran twisted his knee again while on guard duty a week 
earlier.  Notations stating simply "same as above" on 
September 21 and 23, 1955, suggest that treatment for the 
left knee disorder was continued.  The veteran was not to 
participate in physical training for 4 days.  On September 
22nd, an examination revealed a little increased play in the 
anterior posterior ligaments.  He was advised to return to 
the clinic if the knee swelled.  X-rays of both knees were 
negative, and the veteran was assigned to "light duty".  
However, other notes show that treatment continued on the 
24th and 27th of September.

On October 10, 1955, the veteran underwent an orthopedic 
examination which was negative except for a little increased 
motion in the anterior posterior ligaments.  The veteran was 
to come to the clinic if the knee swelled again.  He was seen 
again on October 29th and the diagnosis was periarthritis, 
left knee.  The veteran underwent another orthopedic 
examination for the left knee on November 9, 1955, which was 
negative, and he was again told to return to the clinic as 
needed.  On November 21st, the veteran was seen for 
complaints of the left knee hurting him for six months.  The 
veteran stated that his knee had become swollen the day 
before, and the examiner noted that there was no swelling 
presently.  There was full range of motion of both legs.  No 
joint instability was demonstrated.  The veteran was given 
two ace bandages to wear prior to going on hikes.  In early 
and late December 1955, the veteran was seen again about the 
left knee and was excused from prolonged marches and given 
ace bandages.  On many of these notations, examiners 
indicated that the left knee disorder was incurred in line of 
duty.

There were no other complaints or findings relevant to the 
knees in the service medical records including on the 
separation examination conducted in October 1956.  In October 
1956, the veteran claimed service connection for 
"aggravation of knee condition 1954 Germany."  The RO 
scheduled him for VA general medical and orthopedic 
examinations in November 1956.  He failed to report for these 
examinations, and the RO notified him in a letter dated in 
December 1956 that his claim therefore had been denied.

In August 1993, the RO received the veteran's claims for 
service connection for a disability of both knees which he 
stated began in 1955.  He submitted private medical reports 
dating from 1983 to 1992 in support of his claim.  On one of 
these, dated in 1988, the veteran reported a history of an 
injury to the left knee in service in 1955 and stated that he 
had intermittent locking of the left knee since then.  A left 
knee arthrogram was normal, showing no evidence for meniscal 
tears or any other abnormalities.  X-rays of both knees 
showed minimal osteoarthric changes in 1991 and normal 
alignment, intact medial and lateral compartments, and no 
fracture, dislocation, or bony abnormality in 1992.

The veteran also submitted a copy of a decision of an 
Administrative Law Judge for the Social Security 
Administration, dated in August 1992, awarding benefits for a 
period of disability beginning in July 1991.  Among other 
things, the decision noted that medical evidence clearly 
documented the presence of persistent and severe pain in both 
knees.

In a November 1993 rating decision, the RO denied service 
connection for a disability of the left knee on the basis 
that a left knee disorder preexisted service and was not 
aggravated in service and denied service connection for a 
disability of the right knee on the basis that that no right 
knee disorder was shown in service.  The denial of the claims 
was continued in March 1994.

The veteran filed a notice of disagreement with the denial of 
his claims in May 1994, contending that his left knee 
disorder was aggravated in service and that his right knee 
disorder was secondary to his left knee disorder.  Also in 
May 1994, the veteran claimed service connection for an upper 
respiratory condition.  In connection with this claim he 
submitted a copy of the October 1956 separation examination 
report showing that he had been treated at a service 
department hospital in Germany in 1955 for an upper 
respiratory infection.  He underlined this note on the copy 
of the separation examination report.

In November 1994, the RO issued a statement of the case on 
the claims for service connection for left and right knee 
disabilities.  In the statement of the case, the RO provided 
the veteran with notice of section 3.156(a) of VA regulations 
pertaining to new and material evidence to reopen previously 
denied claims.  In October 1995, the veteran called the RO 
inquiring about his appeal.  He stated that he did not 
receive a copy of a VA Form 9 substantive appeal with the 
statement of the case.

In November 1995, the RO received the veteran's substantive 
appeal with the knee claims.  He also inquired about the 
status of his claim for service connection for an upper 
respiratory condition.

In a January 1996 rating decision, the RO denied the claim 
for service connection for an upper respiratory infection.  
In February 1996, the veteran submitted a statement to the RO 
requesting that his claim for service connection for a 
respiratory condition be reconsidered based on medical 
evidence he was submitting showing that a respiratory 
condition existed currently.  Numerous private medical 
reports were submitted including some showing diagnoses of 
asthma and chronic obstructive pulmonary disease (COPD).  The 
earliest evidence was dated in 1979 and showed findings of 
emphysema and asthma.

In March 1996, the RO received a statement from the veteran 
in which he now contended that no left knee disorder 
pre-existed his entry to service.  He stated that he served 
in the Marine Corps reserves prior to his entry onto active 
duty with the Army.  He denied having stated during service 
that he had sustained a knee injury prior to service.

In May 1996, the RO received a statement from the veteran in 
which he reiterated his contention that his left knee 
disorder did not exist prior to service.  He also stated that 
he had had pneumonia in service and that he had been given 
penicillin and it was discovered that he was allergic to 
penicillin.  He contended that he was diagnosed as having 
asthma when he was about 40 years of age and that a doctor 
had told him that asthma could be caused by allergies and 
pneumonia.  He stated that he told the doctor that he had 
pneumonia in service and indicated that the doctor had stated 
that the pneumonia could have caused his asthma because "it 
takes about 20 years to catch up to you".  

In November 1996, the RO received a statement from the 
veteran stating that he "got hooked on cigarettes in the 
service" and that he had never smoked prior to service.  He 
indicated that he felt smoking contributed to his asthma and 
emphysema.  In December 1996, the RO received a statement 
from the veteran reiterating that he had had pneumonia in 
service.

In December 1996, the RO issued a rating decision denying 
service connection for the left and right knee disorders on 
the basis that no new and material evidence had been 
submitted to reopen the claims.  The RO indicated in the 
rating decision that it regarded evidence received in August 
1996 as the veteran's application to reopen previously denied 
claims for left and right knee disorders.  Despite its 
conclusion that a new clam had been submitted in August 1996, 
the RO issued a supplemental statement of the case pertaining 
to the knee claims in December 1996.  A supplemental 
statement of the case is generally issued in regard to issues 
on appeal. 

A statement from the veteran with a covering memorandum from 
his representative, both dated in July 1997, is in the claims 
file.  In the statement, the veteran reiterated his claim of 
service connection for a respiratory condition as the result 
of smoking in service.  A private medical report from an 
orthopedic center, dated in August 1997, showed an assessment 
of internal derangement, bilateral knees.  In April 1998, the 
RO received a statement from the veteran reiterating his 
contentions that he had no disorder of the knees prior to 
service and that he was given penicillin in service and he 
was allergic to it.  Private MRI (magnetic resonance imaging) 
reports, dated in September 1998, showed degenerative changes 
of both knees and an oblique tear through the posterior horn 
of the medial meniscus of the left knee.  Findings were 
somewhat equivocal for a horizontal tear through the 
posterior horn of the lateral meniscus of the left knee.  A 
discharge summary from a private hospital in Florida, 
received by the RO in February 1999, showed the veteran was 
hospitalized for two days in December 1998 for obstructive 
chronic bronchitis with acute exacerbation.

In an October 1999 rating decision, the RO denied service 
connection for right and left knee conditions on the basis 
that no new and material evidence had been submitted to 
reopen those claims; and denied service connection for a 
respiratory condition, for a smoking disability, for COPD 
with asthma based on the use of tobacco in service, for 
nicotine dependence, and for COPD with asthma as secondary to 
nicotine dependence held to have been acquired in service.  
The RO notified the veteran of this decision in November 
1999.

In December 1999, the RO received by facsimile a notice of 
disagreement dated in November 1999.  The veteran stated that 
his left knee disorder did not exist prior to service; that 
his right knee disorder was secondary to this left knee 
disorder; and that his lung conditions were secondary to 
smoking.

In February 2000, the RO received a statement from the 
veteran, reiterating his contentions, and additional medical 
evidence.  In a letter dated in December 1999, a private 
physician rendered the opinion that the veteran had severe 
lung damage as a result of his cigarette use.

In March 2000, the veteran claimed that VA committed clear 
and unmistakable error (CUE) in denying his original and 
subsequent claims for left and right knee disorders because 
the presumption of soundness was not appropriately applied in 
those decisions.

In May 2000, the veteran testified at a hearing at the RO on 
the issues of new and material evidence to reopen claims for 
service connection for right and left knee disorders and 
service connection for COPD including emphysema with asthma 
secondary to nicotine dependence in service.  In August 2000, 
the RO issued a statement of the case pertaining to these 
three issues.  The RO noted that an application to reopen a 
claim for service connection for the knee conditions was 
received in November 1995 and that the claim for service 
connection for COPD with asthma based on nicotine dependence 
and tobacco use in service was received in November 1996.

A VA Form 9, dated September 6, 2000, is of record with a 
covering memorandum from the veteran's representative dated 
September 14, 2000.  It is not clear when the RO received 
these documents as they were not date-stamped on the date of 
receipt.

A death certificate in the file shows that the veteran died 
on September [redacted], 2000.  The cause of death was acute 
myocardial infarction due to or as a consequence of coronary 
artery disease due to or as a consequence of hyperlipidemia.  
Other significant conditions contributing to death but not 
resulting in the underlying cause were asthma with COPD and 
diabetes mellitus, type II.  The death certificate shows that 
the veteran died at his residence and that no autopsy was 
performed.

The RO issue a supplemental statement of the case in October 
2000.  In an October 2000 rating decision, the RO denied the 
veteran's claim of CUE in prior decisions denying service 
connection for a left knee condition.

In October 2000, the appellant filed a claim for service 
connection for the cause of the veteran's death and for 
accrued benefits.  Among the medical evidence submitted in 
support of the claim for service connection for the cause of 
the veteran's death are private medical reports which show a 
diagnosis of COPD as early as 1976.

In a November 2000 rating decision, the RO denied service 
connection for the cause of the veteran's death and denied 
accrued benefits for service connection for COPD and the left 
and right knee conditions.  With regard to the claim for 
accrued benefits, the RO noted that the veteran's appeal of 
the three issues ended with his death, and therefore he had 
no service-connected disabilities at the time of his death 
and there were no accrued benefits.  The appellant appealed 
this decision to the Board.

Analysis.

Cause Of The Veteran's Death For DIC.

The law provides dependency and indemnity compensation (DIC) 
for a spouse of a veteran who dies from a service-connected 
disability.  38 U.S.C.A. § 1310.  A claim for DIC is treated 
as a new claim, regardless of the action taken on claims for 
service connection brought by the veteran before his death.  
See 38 C.F.R. § 20.1106; Zevalkink v. Brown, 6 Vet. App. 483, 
491 (1996).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The service-connected 
disability will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  38 C.F.R. 
§ 3.312(b).

Contributory cause of death is inherently one not related to 
the principal cause.  In determining whether the 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).

In this case, the veteran died on September [redacted], 2000, from an 
acute myocardial infarction due to or as a consequence of 
coronary artery disease due to or as a consequence of 
hyperlipidemia.  Other significant conditions contributing to 
death but not resulting in the underlying cause were asthma 
with COPD and diabetes mellitus, type II.

There is no evidence in the service medical records of a 
heart condition or hyperlipidemia.  The latter is a general 
term for elevated concentrations of any or all of the lipids, 
i.e., fats and fatlike substances, in the plasma, including 
hypertriglyceridemia, hypercholesterolemia, etc.  Dorland's 
Illustrated Medical Dictionary 795, 948 (28th ed. 1994).  
Medical evidence from Southside Hospital, dated in May 1976, 
showed the laboratory workup was within normal limits.  The 
earliest medical evidence showing a finding of high 
cholesterol is from Centralized Laboratory Services Inc. and 
is dated in August 1988.  A report from Southside Hospital 
dated in July 1977 reflected a normal cardiogram and normal 
chest x-ray.  Based on this evidence, the Board concludes 
that a heart condition or hyperlipidemia was not incurred in 
service because they first manifested themselves several 
decades after service.

With regard to the contributory causes of death shown on the 
death certificate, the Board notes that there is no evidence 
of diabetes mellitus, type II, in service in the 1950s.  
Moreover, as late as January 1998 a report from Columbia 
Medical Center shows a finding of "no diabetes mellitus".  
Accordingly, the Board concludes that this disease was not 
incurred in service because the evidence shows that it 
manifested itself very late in the veteran's life, many 
decades after service.

The other disorder noted as a contributory cause of death on 
the death certificate, asthma with COPD is not shown in 
service.  The veteran was treated for an upper respiratory 
infection in service in 1955, but the evidence reflects that 
this disorder resolved with treatment in service and was not 
chronic in nature.  The veteran was admitted for treatment on 
June 17, 1955, and discharged to duty by June 20, 1955.  By 
the time of the October 1956 separation examination, the 
lungs and chest were normal on clinical evaluation and the 
upper respiratory infection was noted as having been treated 
in 1955 in Germany.

The earliest evidence of asthma with COPD is a report from 
Southside Hospital dated in May 1976.  At that time, it was 
noted that the veteran had a several year history of 
increasing dyspnea and recurrent episodes of cough, dyspnea 
and wheezing, initially after exposure to various paints and 
fumes at work but the veteran had not done that work for over 
a year.  Although the report indicates a several year history 
of respiratory problems, it also reflects that the problems 
began during the veteran's civilian job, and there is no 
evidence in the record on which the Board may base a finding 
that the disorder began twenty years earlier during service.  
Accordingly, the Board concludes that asthma with COPD was 
not incurred in service but rather first manifested itself 
years after separation from service.

With regard to the appellant's claim that asthma with COPD 
was caused by the veteran's smoking tobacco and that he 
became addicted to cigarettes in service, the Board notes 
that the law provides that, for claims received by VA after 
June 9, 1998, a disability or death will not be considered 
service-connected on the basis that it resulted from injury 
or disease attributable to the veteran's use of tobacco 
products during service including cigars, cigarettes, 
smokeless tobacco, pipe tobacco, or roll-your-own tobacco.  
38 C.F.R. § 3.300.  In this case, the appellant filed her 
claim for DIC in October 2000, and therefore her claim for 
service connection for the cause of the veteran's death on 
the basis that asthma with COPD was the result of the 
veteran's use of tobacco products during service must be 
denied as matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (where the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the 
Board terminated because of the absence of legal merit or the 
lack of entitlement under the law).

Concerning this, the Board notes that even though the veteran 
filed a claim for service connection for a respiratory 
condition resulting from tobacco use in service prior to June 
9, 1998, a claim for DIC is treated as a new claim, 
regardless of the outcome of adjudications concerning 
service-connected disability claims brought by the veteran 
before his death.  See 38 C.F.R. § 20.1106; Zevalkink, 6 Vet. 
App. at 491.  Therefore, in order for her claim for the cause 
of death of the veteran to have been considered based on the 
theory that asthma with COPD, a contributory cause of the 
veteran's death, was the result of the veteran's use of 
tobacco products during service, she would have had to have 
filed the claim prior to June 9, 1998, regardless of any 
claims the veteran may have brought before his death.

Accrued Benefits.

Upon the death of a veteran, periodic monetary benefits to 
which he was entitled at death based on existing ratings or 
decisions or those benefits due, based on evidence in the 
file at the date of death, and unpaid for a period not to 
exceed two years prior to death may be paid to his spouse.  
38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a)(1)(i).  The 
application for accrued benefits must be filed within one 
year after the date of death.  38 U.S.C.A. § 5121(c).  In 
this case, the appellant filed her application in October 
2000 within a year after the veteran's death in September 
2000, and therefore, her application was timely.

Unlike a claim for DIC, a claim for accrued benefits is 
derivative of the veteran's claim and allows the claimant to 
"stand in the shoes" of the veteran and pursue any claims 
that he had pending before his death.  See Zevalkink, 6 Vet. 
App. at 490, aff'd Zevalkink v. Brown, 102 F.3d 1236, 1242 
(Fed.Cir. 1996).  In this case, the appellant is pursuing 
claims which the veteran made before his death for service 
connection for left and right knee disorders and for a 
respiratory condition for the purpose of obtaining accrued 
benefits.  The RO denied her claim on the grounds that the 
veteran's claims had been denied by rating decisions during 
his lifetime and, although those claims were on appeal at the 
time of his death, the appeal ended with the death of the 
veteran.  For the reasons stated in the next two paragraphs, 
this basis for the denial of the appellant's accrued claims 
was not in accordance with the law.

When a veteran dies when he has an appeal pending at the 
United States Court of Appeals for Veterans Claims (Court), 
the Court dismisses the appeal, and in so doing it has 
indicated that a veteran's claim does not survive his death.  
See Landicho v. Brown, 7 Vet. App. 42, 47 (1994); Zevalkink, 
6 Vet. App. at 483 (en banc), aff'd 102 F.3d at 1242-43.  In 
stating this, the Court was dealing with cases where the 
veteran's surviving spouse or other family member tried to 
continue the veteran's appeal at the Court after his death.  
In other words, these were cases where the surviving spouse 
wanted the Court to let her substitute herself for the 
veteran and allow her to continue to prosecute his appeal 
before the Court until the Court made a decision on it.  In 
such cases, the surviving spouse was seeking accrued benefits 
to which she felt she would be entitled if the Court 
overturned the denial of the veteran's claims on appeal.

The Court ruled that a surviving spouse could not be 
substituted for the veteran in his appeal at the Court for 
the purpose of obtaining accrued benefits.  However, the 
Court emphasized that the surviving spouse could file a claim 
for accrued benefits at the RO; she just was not permitted 
under the law to make that claim for the first time at the 
Court.  The Court decided that it did not have jurisdiction -
- the power to act -- over the surviving spouse's accrued 
benefits claim because the law provides that the Court only 
has the power to act over claims which have been appealed to 
it from a denial by the Board.  Likewise, the Board gets its 
authority to act on claims only when a claimant appeals the 
denial of a claim by an RO to the Board.  Therefore, when the 
veteran dies while an appeal is pending at the Board, the 
Board, like the Court, must dismiss the appeal.  38 C.F.R. 
§ 20.1302; see Smith v. Brown, 10 Vet. App. 330, 335 (1997) 
(invalidating former section 20.1302 of VA regulations which 
allowed the Board to complete its action on issues before it 
when an appeal was pending at the time of an appellant's 
death without application from survivors).  For the most 
part, the law does not allow the claimant to begin a claim at 
the Board or the Court, only at the RO.  Therefore, when the 
Court has indicated that a claim or an appeal dies with the 
veteran, it was referring only to a limitation on its own 
power, or that of the Board, to act on a veteran's appeal 
after his death for the purpose of accrued benefits for his 
survivor.  The Court was not referring to the RO's authority 
to decide a surviving spouse's accrued benefits claim after a 
veteran dies.  Unlike the Court or the Board, the RO does 
have the authority to act on such a claim.

Accrued benefits may be derived from a favorable rating or 
decision on a veteran's claim that was made before his death 
but where the benefits were not paid to him before his death.  
Accrued benefits may also come from a claim or claims which 
the veteran made before his death and which were still 
"pending" at the time of his death because the RO had not 
yet issued a rating or decision on it.  See Jones v. West, 
136 F.3d 1296, 1299 (Fed.Cir. 1998).  When this happens, the 
RO will adjudicate the veteran's claim after his death "for 
accrued purposes" where the veteran's surviving spouse or 
other eligible dependent has submitted a claim for accrued 
benefits.

The requirement, for the purpose of a claim for accrued 
benefits, that the veteran must have had a claim "pending" 
at the time of his death is also fulfilled where, prior to 
his death, the veteran appealed an unfavorable rating 
decision to the Board (or an unfavorable Board decision to 
the Court), and the appeal was still pending at the time of 
his death.  When the veteran files an appeal on a decision 
the finality of that decision is "suspended" or "abated".  
See Tobler v. Derwinski, 2 Vet. App. 8, 11 (1991); Breslow v. 
Derwinski, 1 Vet. App. 359, 363 (1991) (Steinberg, J., 
concurring).  Therefore, when an appeal is filed, the effect 
is such that it is as if the veteran's claim remains 
"pending" because that claim is no longer the subject of a 
final decision.  See Teten v. Principi, 16 Vet. App. 112, 117 
(2002).  If the veteran dies before the appeal is resolved, 
the surviving spouse may bring an accrued benefits claim 
based on the underlying "pending" claims of the veteran.

This last situation is the one that exists in this case.  The 
veteran filed claims during his life for service connection 
for a respiratory condition and right and left knee 
disabilities.  Those claims were denied and he appealed them 
to the Board.  Before the Board issued a decision, the 
veteran died.  The appellant filed an accrued benefits claim 
so that she could "stand in the shoes" of the veteran and 
pursue his appeal to the Board of those three claims.  Should 
the Board decide the appeal of any claim favorably, she may 
receive accrued benefits.  However, because the appealed 
claims in this case involve the issue of service connection, 
the RO would have to assign a rating, based on evidence in 
the file as of the date of death, for any disability for 
which the Board grants service connection, and that rating 
will determine the amount of accrued compensation that was 
due and unpaid to the veteran at the time of his death.  In 
determining whether any of the veteran's claims for service 
connection may be granted for accrued purposes, the Board may 
only consider evidence that was in the file as of the date of 
the veteran's death.

Accrued Benefits Based On Service Connection For COPD.

Except for the restriction on the evidence that may be 
considered, the analysis as to the claim for service 
connection for asthma with COPD for accrued purposes is the 
same as it was for the purpose of DIC.  This disorder is not 
shown by the service medical records.  Although the veteran 
was treated for an upper respiratory infection in service in 
1955, that condition resolved with treatment in service and 
was not chronic.  As noted above in this regard, the veteran 
was admitted for treatment on June 17, 1955, and discharged 
to duty by June 20, 1955.  By the time of the October 1956 
separation examination, the lungs and chest were normal on 
clinical evaluation and the upper respiratory infection was 
noted as having been treated in 1955 in Germany.

The earliest evidence of asthma with COPD is the report from 
Southside Hospital dated in May 1976 showing that the veteran 
had a several year history of increasing dyspnea and 
recurrent episodes of cough, dyspnea and wheezing, and that 
these symptoms began initially after exposure to various 
paints and fumes at the veteran's civilian job.  Although a 
"several year history" of increasing respiratory symptoms 
were shown in 1976, there is no evidence in the record on 
which the Board may base a finding that asthma with COPD 
began twenty years or more earlier during service from 1954 
to 1955.  Thus, the Board concludes that asthma with COPD was 
not incurred in service but rather first manifested itself 
years after separation from service.

Regarding the claim for service connection for asthma with 
COPD as a result of the veteran's smoking tobacco and 
becoming addicted to nicotine in service, one issue 
confronting the Board is whether entitlement to accrued 
benefits based on such a claim is precluded as a matter of 
law in this case, as was entitlement to DIC, because the 
accrued benefits claim was received by VA after June 9, 1998, 
or whether the derivative nature of an accrued benefits 
affords the appellant the opportunity to "stand in the 
shoes" of the veteran and pursue his claim for service 
connection for COPD due to tobacco use which was filed before 
June 9, 1998.  38 C.F.R. § 3.300; Sabonis, 6 Vet. App. at 
430.

The Court held in Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991), that where a law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to appellant should and will apply 
unless Congress provides otherwise or permits the Secretary 
to do otherwise.  In this case, Congress provided 
"otherwise" by specifically providing effective date 
provisions that precluded service connection for a disability 
as the result of tobacco use for claims filed after June 9, 
1998.  Although the Board must consider the veteran's 
underlying claim for service connection in order to render a 
decision on the appellant's accrued benefits claim, which is 
derived from the underlying claim, it is only the accrued 
benefits claim which the Board has before it on appeal and 
which it has jurisdiction of, not the veteran's underlying 
claim.  Accordingly, because the accrued benefits claim was 
filed after June 9, 1998, the Board concludes that, as was 
true with her claim for DIC benefits based on service 
connection for the cause of the veteran's death from asthma 
with COPD as the result of the use of tobacco products during 
service, the accrued benefits claim must also be denied as 
matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(where the law and not the evidence is dispositive, the claim 
should be denied or the appeal to the Board terminated 
because of the absence of legal merit or the lack of 
entitlement under the law).

Accrued Benefits Based On Service Connection For A Left Knee 
Disorder.

A claim for service connection for a left knee disorder was 
denied by the RO in December 1956 for failure to report for a 
VA examination.  The veteran did not appeal this decision, 
and it became final.  In August 1993, the veteran sought to 
reopen his claim for service connection for a left knee 
disorder.  Because an accrued benefits claim is derivative 
the veteran's claim, the Board, in considering the accrued 
claim, must do so based on whether the veteran had submitted 
new and material evidence to reopen his claim.  Zevalkink, 
102 F.3d at 1242.

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

In this case, the veteran submitted evidence of current left 
knee disability including a private medical report from an 
orthopedic center, dated in August 1997, showing an 
assessment of internal derangement, bilateral knees, and 
private MRI reports, dated in September 1998, showing 
degenerative changes of both knees and an oblique tear 
through the posterior horn of the medial meniscus of the left 
knee and equivocal findings of a horizontal tear through the 
posterior horn of the lateral meniscus of the left knee.  
Although this evidence shows that the veteran had a left knee 
disability in the 1990s, it does not show any relationship 
between this injury and the injury to the veteran's knee in 
service in the 1950s.  Thus, the evidence does not contribute 
to a more complete picture of the circumstances surrounding 
the origin of the veteran's left knee disability.  Hodge, 155 
F.3d at 1363.  Accordingly, the Board concludes that this 
evidence, although new, does not bear directly and 
substantially upon the specific matter under consideration 
and is not, either by itself or in connection with evidence 
previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  Thus, the veteran's application to 
reopen his claim for service connection for a left knee 
disability is denied, and therefore, appellant's claim for 
accrued benefits based on the veteran's application must also 
be denied.




Accrued Benefits Based On Service Connection For A Right Knee 
Disorder.

The veteran first filed a claim for service connection for a 
right knee disorder in August 1993.  The RO denied the claim 
in November 1993, but the veteran did not complete his appeal 
of that decision by filing a timely VA Form 9 and the August 
1993 rating decision became final.  The veteran sought to 
reopen his claim, and the RO denied it because no new and 
material evidence had been submitted to reopen the claim.  As 
noted above with regard to the right knee claim, because an 
accrued benefits claim is derivative of the veteran's claim, 
the Board, in considering the accrued claim, must do so based 
on whether the veteran had submitted new and material 
evidence to reopen his claim.  Zevalkink, 102 F.3d at 1242.

In this case, the veteran submitted medical evidence showing 
the current existence of right knee pain in support of his 
August 1993 original claim for service connection for a right 
knee disorder.  The RO denied the claim in a final November 
1993 rating decision because a right knee disorder was not 
shown in service.  To support his application to reopen this 
claim, the veteran explained that he was seeking service 
connection for a right knee disability not as directly 
incurred in service but rather as secondary to his left knee 
disability which he contended was service-connected.  
However, because of the decision to deny service connection 
for a left knee disability, service connection for a right 
knee disability secondary to a left knee disability must also 
be denied.  Sabonis, 6 Vet. App. at 430 (where the law and 
not the evidence is dispositive, the claim should be denied 
or the appeal to the Board terminated because of the absence 
of legal merit or the lack of entitlement under the law).  
Moreover, the Board notes that no medical evidence was of 
record at the time of the veteran's death showing any 
relationship between a right knee disability and a left knee 
disability.  Thus, the veteran's application to reopen his 
claim for service connection for a right knee disability is 
denied, and therefore, appellant's claim for accrued benefits 
based on the veteran's application must also be denied.


ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to accrued benefits based on the veteran's 
pending claims at death for service connection for asthma 
with COPD; a left knee disorder; and a right knee disorder is 
denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

